On the Merits.
The testimony shows that plaintiff, who was suffering with toothache, called upon defendant to extract the aching teeth. He placed her in charge of his assistant. The latter testified that he made the usual examination, and found the teeth, that he afterward extracted,, inflamed. He, also, as a witness, stated that he administered an anasthetic; i. e., that he applied nitrous oxide, or gas, and took them out as teeth are usually extracted; they were not broken in extracting them; no accident happened.
A short time (a few moments) after the operation, plaintiff’s wife returned to defendant’s office and complained to the assistant, by whom her teeth had been extracted, of a piece of bone of the jaw, or of the tooth, she said was left in her mouth. His reply was, after examination, that the little bone that she felt would disappear. She subsequently suffered great pain, from which she sought relief by having the teeth extracted, but this did not afford relief. The dentist who pulled her teeth, after the two bicuspeds had been pulled, noticed nothing unusual about the gums of the teeth that had already been extracted. The gum was healing.
The operations by the physicians revealed that there was enlargement of the jaw, in all probability depending upon a necrosis or dead portion of the jaw.
At this point we conclude that justice demands that the case be remanded for a new trial.
*622The evidence, in our view, is not absolutely sufficient to do justice between the parties. Although the testimony before us leaves scarcely .a doubt upon the merits, yet we are unwilling to deny a hearing to witnesses who may, under the present law, be heard.
We have not found it possible to concur in the decree in the present condition of the ease.
It is doubtful whether we should affirm the judgment. We think, under the circumstances, the proper course is to remand the case. It may be, indeed it is probable, that the result will bo the same as if we were to finally decide at this time, yet, in our judgment, further testimony should be heard. The admitted testimony will remain as admitted, without the necessity of re-offering it, so that only new ■ evidence need be offered.
There is no question here of a new fact, or of new discovered evidences; the only question really is whether the law enacted after the ruling in the court below should be considered as now applying. We think it does apply.
The law is entirely remedial and affects none of the vested rights of , any one. This corut said in Baldwin vs. Bennett, 6th Robinson, 309: “Under the constitutional provisions relied on, no acquired rights and pre-existing contracts can be effected by subsequent legislation. But it is otherwise with regard to remedies and forms of proceedings. Whatever relates to the manner of conducting and trying a suit (litis ordinatio) is always within the control of the legislature, who can, at .any time, make any change or modification they may think condusive to the public good and proper administration of justice in our courts.”
It is ordered, adjudged and decreed, that the judgment appealed from be annulled, avoided and reversed, and that this case be remanded to hear any other testimony admissible at this time, and for a decision by the District Court, after the testimony will have been heard, and altogether to be proceeded with according to law in such ■cases. The costs to abide the final determination of the case.